In the

       United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 19-1420
VICTOR BROWN,
                                                  Plaintiff-Appellant,
                                  v.

SUE PETERS, et al.,
                                               Defendants-Appellees.
                      ____________________

         Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
        No. 18-CV-1957 — William E. Duffin, Magistrate Judge.
                      ____________________

  SUBMITTED AUGUST 29, 2019 * — DECIDED OCTOBER 10, 2019
                ____________________

    Before WOOD, Chief Judge, and SCUDDER and ST. EVE, Cir-
cuit Judges.




   *   The defendants were not served with process in the district court
and are not participating on appeal. We have agreed to decide this case
without oral argument, because the brief and record adequately present
the facts and legal arguments, and oral argument would not significantly
aid the court. FED. R. APP. P. 34(a)(2)(C).
2                                                    No. 19-1420

    WOOD, Chief Judge. In Coleman v. Labor & Industry Review
Commission, 860 F.3d 461 (7th Cir. 2017), we held that a mag-
istrate judge does not have the authority to enter a ﬁnal judg-
ment in a case when only one party—in that case, the plain-
tiﬀ—has consented to the magistrate judge’s jurisdiction. See
28 U.S.C. § 636(c). That rule holds, we said, even if the magis-
trate judge is engaged in nothing more than the screening pro-
cess required for a case brought by a prisoner who wishes to
proceed in forma pauperis. See 28 U.S.C. §§ 1915(e)(2)(B)(ii),
1915A. If the magistrate judge concludes that the case must be
dismissed for failure to state a claim upon which relief can be
granted, FED. R. CIV. P. 12(b)(6), that is a disposition on the
merits, and therefore, in the absence of valid consents, the
judge is empowered to do no more than submit a report and
recommendation to an Article III judge for ﬁnal resolution.
Coleman, 860 F.3d at 475.
    The present appeal presents a new wrinkle for cases at the
screening stage: is it possible for the state defendant to con-
sent in advance to the magistrate judge’s jurisdiction to con-
duct the initial case screening and, if the plaintiﬀ has also ﬁled
his consent, to enter a ﬁnal judgment dismissing the case with
prejudice? That is exactly what the Wisconsin Department of
Justice and the U.S. District Court for the Eastern District of
Wisconsin have attempted to accomplish through a Memo-
randum of Understanding (MOU) that became eﬀective in
2018, apparently in response to Coleman.
    We reproduce the MOU in its entirety in the Appendix to
this opinion. For present purposes, however, it is enough to
say that it covers civil cases brought under 42 U.S.C. § 1983 by
an incarcerated person, when those cases must undergo initial
screening by the district court under 28 U.S.C. § 1915A. MOU
No. 19-1420                                                    3

¶ 2. In the MOU, the state Department of Justice has entered
“a limited consent to the exercise of jurisdiction by United
States Magistrate Judges” to do a number of things. In para-
graph 3(1), the state consents without qualiﬁcation to the
magistrate judge’s conduct of the initial screening described
by sections 1915A and 1915(a) and (e)(2)(B). That logically in-
cludes the authority either to dismiss the case after screening,
or to allow it to move forward. Paragraph 3(4) addresses the
situation in which the judge may conclude that the case
should be dismissed before screening for administrative rea-
sons, such as a failure to pay the ﬁling fee, the failure to sub-
mit a proper application to proceed in forma pauperis, or the
existence of a ﬁling bar. In those cases, the state consents to
involuntary dismissal before the initial screen. Finally, the
MOU addresses the situation in which “any part of the case
survives initial screening.” MOU ¶ 4. At that point, “the ap-
propriate entity within the Department of Justice will be
served with the complaint and will be provided the oppor-
tunity either to consent to the continued exercise of jurisdic-
tion by the Magistrate Judge who conducted the initial screen
or to refuse consent … .” Id. In the case of a refusal, the MOU
states that the case will go back for random assignment to a
district judge. Id.
    We turn in a moment to the way in which those proce-
dures were applied in this case and whether they are con-
sistent with the Magistrate Judge’s Act and the Coleman deci-
sion. The MOU applies only to certain types of cases, how-
ever, and so we must take a look at the facts before us to en-
sure that this is one of them.
   Our case arose when Victor Brown, a Wisconsin prisoner
housed in the Green Bay Correctional Institution (GBCI), cut
4                                                   No. 19-1420

himself severely while he was in the restrictive housing unit.
He bled all over the ﬂoor as a result. Later he notiﬁed a cor-
rectional oﬃcer about his injury. Someone put him in a wheel-
chair and took him to the health services unit, where an un-
known nurse assessed him. The nurse could see from his chart
that this was not his ﬁrst self-inﬂicted wound. She found that
his vital signs were stable and arranged for him to be placed
under observation.
    The next day, two more nurses (neither of whose identity
Brown knows) assessed Brown again. Initially they found that
he was stable, but later that day he told the staﬀ that he was
having chest pains and feeling very weak. Nurse Shane or-
dered him to be taken to a local hospital’s emergency room,
where he was assessed. The ER personnel determined that he
had suﬀered a blood loss requiring a transfusion of three units
of blood (approximately three pints—about a quarter of the
total blood supply of an average male adult,
https://www.medicalnewstoday.com/articles/321122.php).
He received the necessary transfusion, and for all that this rec-
ord shows, that was the end of the story—he lodged no fur-
ther complaints. In time, however, Brown sued the prison
nurses, asserting that they had exhibited deliberate indiﬀer-
ence to his serious medical needs by not sending him to the
ER sooner.
    Following its routine procedures and the MOU, the dis-
trict court sent the case to Magistrate Judge Duﬃn for initial
screening. On December 28, 2018, Brown consented pursuant
to 28 U.S.C. § 636(c) to the authority of the magistrate judge
to resolve the entire case. Magistrate Judge Duﬃn accordingly
noted in his order that “the court has jurisdiction to resolve
Brown’s motions and to screen his complaint in light of his
No. 19-1420                                                    5

consent to the full jurisdiction of a magistrate judge and the
Wisconsin Department of Justice’s limited consent to the ex-
ercise of magistrate judge jurisdiction as set forth in the Mem-
orandum of Understanding between the Wisconsin Depart-
ment of Justice and this court.” With those consents secure,
the magistrate judge went on to conclude that Brown failed to
state a claim on which relief could be granted, because none
of his allegations supported a ﬁnding that any of the nurses
was deliberately indiﬀerent toward his medical needs. The or-
der ends by stating that “[t]his order and the judgment to fol-
low are ﬁnal. A dissatisﬁed party may appeal this court’s de-
cision to the Court of Appeals for the Seventh Circuit … .”
    Were it not for the MOU, we would be compelled to vacate
the magistrate judge’s order and remand for proceedings con-
sistent with Coleman. Typically, that would involve the con-
version of the ﬁnal disposition to a report and recommenda-
tion from the magistrate judge to a district court judge, and
then a ﬁnal determination by the district court. Those steps
are necessary even for named defendants who have never
been served. Coleman, 860 F.3d at 475; see also Williams v. King,
875 F.3d 500, 504 (9th Cir. 2017) (agreeing with Coleman).
    Brown named four defendants, two identiﬁed by name,
and two only by pseudonym. Neither of the named defend-
ants was served with process. But, given the MOU, that is not
the end of the story. The two named defendants, Sue Peters
(identiﬁed elsewhere as a nurse practitioner at GBCI) and Jean
Lutsey (the GBCI Health Service Manager, according to the
website), both appear to be state employees, and thus within
the scope of MOU ¶ 2. If the case were to proceed beyond
screening, then they would be entitled to notice from the De-
partment inquiring about their interest in having the
6                                                   No. 19-1420

Department accept service of process on their behalf. See
Memorandum of Understanding (Service of Process) ¶ 3
(March 24, 2010), U.S. District Court for the Eastern District of
Wisconsin, Local Rules and Orders, Standing Order (number
13 in list), https://www.wied.uscourts.gov/local-rules-and-or-
ders.
    The question is whether the consent on behalf of the two
state employees to have the magistrate judge perform the ini-
tial screening of Brown’s complaint is enough to satisfy the
Magistrate Judge’s Act, 28 U.S.C. § 636(c). We see no reason
why it should not be. Cf. National Equip. Rental, Ltd. v. Szu-
khent, 375 U.S. 311 (1964) (upholding advance agreement to
the personal jurisdiction of a court). During the stage of liti-
gation between the ﬁling of the complaint and formal service
of process on the defendant(s), counsel for the defendants is
entitled to speak for her clients. The defendant has some role
in the case even before service is complete. For example, the
defendant must respond to a notiﬁcation that the action has
been ﬁled and a request for waiver of service, FED. R. CIV. P.
4(d)(1). Screening of cases brought by prisoners who want to
proceed in forma pauperis against “a governmental entity or
oﬃcer or employee of a governmental entity” is another ac-
tivity that, by design, takes place before service. 28 U.S.C.
§§ 1915A (screening); 1915(d) (service of process after screen-
ing). If the state wishes to take the position, as Wisconsin has
done, that its entities, oﬃcers, and employees are represented
by the state Department of Justice during that period, that is
its business. Moreover, it seems exceedingly unlikely that a
state entity, oﬃcer, or employee would object to that term of
employment. And if it did object, nothing in the MOU pre-
vents anyone from retaining personal counsel.
No. 19-1420                                                   7

     There is one more aspect of the MOU that deserves atten-
tion. Paragraphs 3 and 4 stipulate that the MOU creates only
a limited consent for the preliminary phases of the case—that
is, the phase that deals with screening. If the case is resolved
at that point, nothing else need be done. But if “any part” of
the case survives screening, then paragraph 4 provides that
the appropriate entity will then be served with process and
will have the opportunity either to consent to the magistrate
judge’s continuing authority to resolve the case, or to object
and have the case transferred to an Article III district judge.
That raises the question whether this part of the process is
consistent with 28 U.S.C. § 636(c)(4), which provides as fol-
lows:
      The court may, for good cause shown on its own
   motion, or under extraordinary circumstances shown
   by any party, vacate a reference of a civil matter to a
   magistrate judge under this subsection.
In order to implement subpart (c)(4) “by the book,” it appears
that it would be necessary for the party wishing to revoke
consent to the magistrate judge’s authority to ﬁle a motion
with “the court” to vacate the reference. (There is some ques-
tion whether the magistrate judge is authorized to rule on a
motion to withdraw consent or if only a district court judge
may do so. Compare Lorenz v. Valley Forge Ins. Co., 815 F.2d
1095, 1097 (7th Cir. 1987) (accepting the magistrate judge’s de-
cision not to vacate consent without any discussion of this is-
sue), with Branch v. Umphenour, 936 F.3d 994, 1002 (9th Cir.
2019) (holding that only the district judge may vacate a refer-
ence to a magistrate judge). We need not resolve that question
here, as it does not appear that anyone has tried to revoke
consent.) When a motion to revoke consent has been ﬁled, the
8                                                    No. 19-1420

court must decide whether the progression of the case from
screening to the ordinary pretrial stage, perhaps along with
other factors, amounts to either “good cause” or “extraordi-
nary circumstances” as the Act uses those terms.
    Sound judicial management of these cases might well fac-
tor into the determination of good cause. So too should the
eﬀort of the Wisconsin Department of Justice to respect the
strictures of the Magistrate Judge’s Act and at the same time
ensure the autonomy of the parties it represents. Other facts
may also deserve consideration. This is not the case in which
to test the limits of “good cause” in this unique setting, and so
we refrain from doing so.
    We hold that the “Limited Consent to Magistrate Judge Ju-
risdiction To Conduct Initial Case Screening” adopted by the
U.S. District Court for the Eastern District of Wisconsin and
the Wisconsin Department of Justice satisﬁes the requirement
in 28 U.S.C. § 636(c) that both parties consent to magistrate
judge authority to resolve a case with a ﬁnal judgment. That
includes the authority to decide that a prisoner’s complaint
fails to state a claim upon which relief can be granted. In the
present case, that is exactly what Magistrate Judge Duﬃn con-
cluded. Only two named defendants were before him, and he
had this to say about them:
        [T]he court notes that [Brown] names Sue Peters
    and Jean Lutsey as defendants but does not allege any
    facts supporting a claim that either of them violated his
    constitutional rights. Under section 1983, an individual
    can be liable only if that individual is personally re-
    sponsible for a constitutional deprivation. … There is
    no supervisory liability, collective liability or vicarious
    liability under 42 U.S.C. § 1983. In other words, there
No. 19-1420                                                    9

   is no liability unless the defendant is personally in-
   volved in the violation of plaintiﬀ’s rights. … There-
   fore, Brown may not proceed against Sue Peters or Jean
   Lutsey.
(Citations omitted.) With respect to the Doe defendants, the
court added that it saw nothing in Brown’s allegations that
would amount to deliberate indiﬀerence.
    We agree with this assessment of Brown’s case. To state a
claim, Brown needed to allege that the nurses were deliber-
ately indiﬀerent to his medical needs after he engaged in self-
harm. See Estelle v. Gamble, 429 U.S. 97, 104–05 (1976); Palmer
v. Franz, 928 F.3d 560, 563 (7th Cir. 2019). But no trier of fact
could so ﬁnd in light of Brown’s allegations. After he cut him-
self, a nurse saw him, checked his vital signs appropriately
and found nothing amiss, veriﬁed how much blood was in the
cell, and placed him on observation. The next morning, he
was again examined by a nurse who checked his vitals, which
were normal. When he later developed chest pain, he was sent
to the emergency room. By Brown’s own account, the nurses
used their medical judgment and thus did not act with delib-
erate indiﬀerence. See Jackson v. Kotter, 541 F.3d 688, 697 (7th
Cir. 2008); Gutierrez v. Peters, 111 F.3d 1364, 1374 (7th Cir.
1997) (holding plaintiﬀ pleaded himself out of court when
complaint showed he has no claim for deliberate indiﬀer-
ence). At most (and even this is a stretch), Brown alleged facts
that show negligence, which is not enough to support an
Eighth Amendment claim. See Estelle, 429 U.S. at 106; Guzman
v. Sheahan, 495 F.3d 852, 857 (7th Cir. 2007).
   We AFFIRM the judgment of the district court.
10                                                     No. 19-1420

       APPENDIX: Limited Consent to Magistrate Judge
             Jurisdiction (March 14, 2018)

            MEMORANDUM OF UNDERSTANDING




U.S. District Court for the Eastern District of Wisconsin, Local
Rules and Orders, Standing Order (number 15 in list),
https://www.wied.uscourts.gov/local-rules-and-orders.